     Case 1:19-cv-01718-DAD-SAB Document 39 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                   Case No. 1:19-cv-01718-DAD-SAB (PC)
12                        Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                           REQUESTS FOR REFERRAL TO THE
13            v.                                           VOLUNTARY DISPUTE RESOLUTION
                                                           PROGRAM
14    ADA 1824 PANELS, et al.,
                                                           (ECF Nos. 34, 35, 36)
15                        Defendants.
16

17           Plaintiff Billy Driver, Jr. is a state prisoner proceeding pro se in this civil rights action
18   pursuant to 42 U.S.C. § 1983.
19           Currently before the Court are Plaintiff’s motions for referral to Voluntary Dispute
20   Resolution Program, filed on April 23, 2020, April 30, 2020, and May 13, 2020. (ECF Nos. 34,
21   35, 36.) Plaintiff’s motions must be denied.
22           On April 23, 2020, April 30, 2020, and May 13, 2020, Plaintiff filed a form titled “Stipulation
23   and Order to Elect Referral of Action to Voluntary Dispute Resolution Program (VDRP) Pursuant to
24   Local Rule 271.” (ECF No. 34, 35, 36.) Plaintiff has signed his name on the form, and has written in
25   “Calif State Attorney General Xavier, Becerra” in the space intended for the signature of defense
26   counsel. (Id.) As no defendant was ever served in this action and the case is closed, it is clear that the
27   submission is not a stipulation from the parties requesting that this action be referred to a settlement
28
                                                           1
     Case 1:19-cv-01718-DAD-SAB Document 39 Filed 05/14/20 Page 2 of 2

 1   conference. As such, the Court construes the filing as yet another request by Plaintiff to set this case

 2   for a settlement conference. (See ECF Nos. 21, 26, 28, 29.)

 3            On December 16, 2019, the undersigned issued findings and recommendations

 4   recommending that Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28

 5   U.S.C. § 1915(g) and that Plaintiff be ordered to pay the $400.00 filing fee in full in order to

 6   proceed with this action. (ECF No. 8.) Plaintiff filed written objections to the findings and

 7   recommendations on January 21, 2020. (ECF No. 13.) Plaintiff’s application to proceed in forma

 8   pauperis and the December 16, 2019 findings and recommendations remain pending before the

 9   District Judge assigned to this action. Further, once the District Court either grants Plaintiff’s

10   application to proceed in forma pauperis or denies Plaintiff’s application to proceed in forma

11   pauperis and Plaintiff pays the filing fee in full, the Court will then screen Plaintiff’s complaint as

12   it is required to do pursuant to 28 U.S.C. § 1915A(a). Since the Court has not yet screened

13   Plaintiff’s complaint, the Court has not yet determined whether Plaintiff has stated at least one

14   cognizable claim for relief. Additionally, no Defendant has appeared in this action. Therefore,

15   this action is not ready to be set for a settlement conference, and the Court can find no reason why

16   this case should be referred to a settlement conference.

17            Accordingly, Plaintiff’s requests for referral to voluntary dispute resolution program, (ECF

18   Nos. 34, 35, 36), are DENIED. Plaintiff is cautioned that the repeated filing of meritless motions

19   will not be tolerated. Filing frivolous motions is a waste of the Court's limited judicial resources.

20   Future filing of frivolous motions will be summarily denied absent at least a minimal showing
21   that Plaintiff has meet the requirements necessary for the requested relief.

22
     IT IS SO ORDERED.
23

24   Dated:     May 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
